Exhibit 10.2    

 CTS CORPORATION
RESTRICTED STOCK UNIT AGREEMENT




THIS AGREEMENT is made as of the ___ day of ____, 20__ (the "Grant Date")
between CTS CORPORATION, an Indiana corporation (the "Company"), and [Officer /
GM Name]  (the "Grantee").


    1.  Grant. Subject to the terms set forth in this Agreement and in the
Company's 2009 Omnibus Equity and Performance Incentive Plan (the "Plan"), the
Company hereby grants to the Grantee [# of units] Restricted Stock Units (the
“Award”).  Except as expressly provided herein, capitalized terms used herein
shall have the meaning ascribed to such terms under the Plan.
 
It is intended that this Agreement and its administration comply with the
provisions of Section 409A of the Code.  Accordingly, notwithstanding any
provision in this Agreement or in the Plan to the contrary, this Agreement and
the Plan will be interpreted, applied and, to the minimum extent necessary to
comply with Section 409A of the Code, amended, so that the Agreement does not
fail to meet, and is operated in accordance with, the requirements of paragraphs
(2), (3) and (4) of Section 409A(a) of the Code.  As used herein, “Code” means
the Internal Revenue Code of 1986 as amended from time to time, and any
interpretations thereof issued by the U.S. Treasury Department on which the
Company is permitted to rely.
 
    2.  Vesting and Settlement of Restricted Stock Units.   The Award shall vest
and become non-forfeitable in _____ installments beginning one year after the
grant date.  The award shall be calculated by multiplying the specified
percentage on the specified date by the initial number of Restricted Stock Units
specified in Section 1 on this Agreement.
·  
Installment One:                                           ____ percent (_____%)
on ____________

·  
Installment Two:                                          ____ percent (_____%)
on ____________

·  
Installment Three:                                        ____ percent (_____%)
on ____________

 
Each date specified above will be a "Vesting Date," provided that the Grantee
remains in the continuous employ of the Company and is an employee of the
Company on the Vesting Date.


Restricted Stock Units shall be settled on the basis of one Share for each
vested Restricted Stock Unit.  The Company shall distribute to the Grantee
Shares equal to ________ percent (_________%) multiplied by the number of
initial Restricted Stock Units specified in Section 1 above, on _____________,
____________ percent (_____%) multiplied by the number of initial Restricted
Stock Units specified in Section 1 above, on __________, and ___________ percent
(_____%) multiplied by the number of initial Restricted Stock Units specified in
Section 1 above, on _______, or as soon thereafter as practicable, but in no
event later than March 15th of the year following the year in which the
applicable Vesting Date occurs (each such date of distribution, a "Settlement
Date"). The Company’s obligations to the Grantee with respect to vested
Restricted Stock Units will be satisfied in full upon the distribution of one
Share for each Restricted Stock Unit.  On the Settlement Date(s), the Company
may, at its election, either (i) credit the number of Shares to be distributed
to the Grantee as of that Settlement Date to a book-entry account in the name of
the Grantee held by the Company’s transfer agent; or (ii)  deliver to the
Grantee a certificate representing the number of Shares transferred to the
Grantee as of that Settlement Date. In no event may any Settlement Date be
accelerated except in accordance with Section 409A of the Code.


Notwithstanding anything to the contrary in this Agreement, upon the first to
occur of the following events, all Restricted Stock Units granted hereunder
shall vest and become nonforfeitable and Shares shall be distributed to the
Grantee, estate, guardian or designated beneficiary of the Grantee as the case
may be, in the settlement of Restricted Stock Units as soon as reasonably
practicable, but in no event later than 30 days after the occurrence of such
event, and such date(s) of distribution shall be deemed to be the Settlement
Date(s):


(a)  Grantee’s becoming disabled, as defined by Section 409A of the Code;


(b)  Grantee’s death;


(c)  A change in ownership or effective control of the Company, or in the
ownership of a substantial portion of the assets of the Company, within the
meaning of Section 409A of the Code; or


(d)  Grantee’s unforeseeable emergency, as defined and not in excess of the
amount permitted by Section 409A of the Code.


Unless the Committee determines otherwise in its sole discretion, if the
Grantee’s employment with the Company terminates for any reason not specified
above, all Restricted Stock Units granted hereunder which have not vested as of
the date of such termination of employment shall be permanently forfeited on
such termination date.


3.  Tax Withholding.  The Company shall have the right to deduct from any
compensation due the Grantee from the Company any federal, state, local or
foreign taxes required by law to be withheld in connection with the issuance of
Shares or vesting of any Restricted Stock Unit pursuant to this Agreement
provided that the amount withheld shall not exceed the legally required minimum
withholding.  To the extent that the amounts payable to the Grantee are
insufficient for such withholding, it shall be a condition to the issuance of
Shares or vesting of the Restricted Stock Units, as the case may be, that the
Grantee shall pay such taxes or make provisions that are satisfactory to the
Company for the payment thereof.


The Company shall retain Shares otherwise deliverable on the Settlement Date in
an amount sufficient to satisfy the amount of tax required to be withheld
provided that such amounts shall not exceed the statutorily required minimum
withholding. The determination of the number of Shares retained for this purpose
shall be based on the Fair Market Value of the Shares on the Settlement Date. In
the event that the retention of Shares to satisfy withholding taxes would
otherwise result in the delivery of a fractional Share, the Company will round
down to the next whole Share and apply the value of the fractional Share to the
recipient's tax obligations or, in the alternative, the Company may make such
other arrangements to avoid the issuance of a fractional Share as may be
permitted by law.  No Shares shall be transferred to the Grantee hereunder until
such time as all applicable withholding taxes have been satisfied.  Under the
Code, employment tax withholding shall be calculated based on the Fair Market
Value of the Shares on the applicable Vesting Date and income tax withholding
shall be calculated based on the Fair Market Value of the Shares on the
Settlement Date.   The Company will not retain Shares as described herein unless
tax withholding  applies under the laws of the local jurisdiction.


4.  Rights Not Conferred.  The Grantee shall have none of the rights of a
stockholder with respect to the Restricted Stock Units, including the right to
receive dividends or vote stock, until such time, if any, that Shares are
distributed to the Grantee in settlement thereof.  The Grantee is further
advised that until distribution, the Company’s obligation will be merely that of
an unfunded and unsecured promise of the Company to deliver Shares in the
future, and the rights of the Grantee will be no greater than that of an
unsecured general creditor.  No assets of the Company will be held as collateral
security for the obligations of the Company hereunder, and all assets of the
Company will be subject to the claims of the Company’s creditors.  Nothing
contained in the Plan or in this Agreement shall confer upon the Grantee any
right with respect to continued employment by the Company or any subsidiary
thereof or interfere in any way with the right of the Company to terminate the
employment of the Grantee at any time.


5.  Agreement Not Assignable.  This Agreement and the Restricted Stock Units
awarded hereunder are not transferable or assignable by the Grantee; provided
that no provision herein shall prevent the distribution of shares to the
Grantee’s estate or designated beneficiary, in the event of the Grantee’s death.


6.  Adjustments.  In the event of any merger, reorganization, consolidation,
recapitalization, stock dividend, stock split, reverse stock split, spin-off,
combination, repurchase or exchange of Shares or other securities of the
Company, or corporate transaction or event having an effect similar to the
foregoing, the Committee shall adjust the Award, as provided by the Plan.


7.  Governing Law.  This Agreement shall be construed in accordance with and
governed by the laws of the State of Indiana.


8.  Amendments.  Any amendment to the Plan shall be deemed to be an amendment to
this Agreement to the extent that the amendment is applicable hereto; provided,
however, that no amendment to the Plan or the Agreement shall adversely affect
the value or number of the Grantee’s Restricted Stock Units without the
Grantee’s written consent, except to the extent necessary to comply with the
provisions of Section 409A of the Code.


9.  Administration.  The Committee shall have the power to interpret the Plan
and this Agreement and to adopt such rules for the administration,
interpretation, and application of the Plan as are consistent therewith and to
interpret or revoke any such rules.  All actions taken and all interpretations
and determinations made by the Committee shall be final and binding upon the
Grantee, the Company and all other interested persons.  No member of the
Committee shall be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or this Agreement.


10.   Effect on Other Employee Benefit Plans.  The value of the Restricted Stock
Units granted pursuant to this Agreement shall not be included as compensation,
earnings, salary or other similar terms used when calculating the Grantee’s
benefits under any employee benefit plan sponsored by the Company or any
subsidiary, except as such plan otherwise expressly provides.  The Company
expressly reserves its rights to amend, modify, or terminate any of the
Company’s employee benefit plans.


     11.  Severability.  If any provision of the Plan or this Agreement is,
becomes, or is deemed to be invalid, illegal or unenforceable in any
jurisdiction or would disqualify the Plan or award hereunder under any law
deemed applicable by the Committee, such provision shall be construed or deemed
amended to conform to applicable laws, or if it cannot be so construed or deemed
amended without, in the determination of the Committee, materially altering the
purpose or intent of the Plan or award, such provision shall be stricken as to
such jurisdiction or award, and the remainder of the Plan or Agreement shall be
in full force and effect.


12.   Construction.  The Restricted Stock Units granted hereunder are being
issued pursuant to Section 10 of the Plan (“Restricted Stock Award”) and are
subject to the terms of the Plan.  A copy of the Plan has been given to the
Grantee, and additional copies of the Plan are available upon request during
normal business hours at the principal executive offices of the Company.  To the
extent that any provision of this Agreement violates or is inconsistent with an
express provision of the Plan, the Plan provision shall govern and any
inconsistent provision in this Agreement shall be of no force or effect.


13.   Data Protection.  By signing below, the Grantee expressly consents to the
transfer and use of personal data by the Company and its agents in connection
with the administration of this Award.


14.   Binding Effect.  This Agreement shall be binding upon the heirs,
executors, administrators and successors of the parties hereto.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first above written.
 
 
____________________________________
Grantee:   «Name»
 

 
CTS CORPORATION
 
By:___________________________________
        James L. Cummins
    Senior Vice President Administration